DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 6 is objected to because of the following informalities:  line 2 should be amended to –[[a]] the hydraulic oil control valve according to claim 1-.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 8:
The claim limitation “wherein the recycle port is fluidly connected to the supply port through a recess formed on an outer circumferential surface of the spool, and the drain inlet opens at the recess” in lines 2-4 is new matter. The recess that connects the recycle port 47 and the supply port SP1 is hole/recess/bore 25 which could be considered formed in the inner sleeve 40 but there is no recess on the spool that connects the two. Further, there is no recess that connects the drain inlet, recycle port and supply port as indicated in the claim and further there is none that is located on/in the spool. For this reason, the claim is rejected for containing new matter.

Regarding claim 9:
The claim limitation “wherein the spool defines no opening that is open in the radial direction of the spool between the drain inlet and the protrusion and on a side of the drain inlet opposite to the protrusion” (emphasis added by the examiner) in lines 2-3 is new matter. The indication in the claim that the spool includes no opening is a negative limitation that is not explicitly supported by the disclosure. While the drawings appear to show no opening on the spool between the drain inlet and the protrusion not all views of the spool are shown and for this reason this negative limitation is not supported. For this reason, the negative limitation is rejected as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim is unclear because of the term “the sleeve” in lines 11 and 17 is unclear. The claim has been amended to indicate the tubular sleeve now include an inner and outer sleeve in lines 8-9 and there for establishes three sleeve that the term “the sleeve” in lines 11 and 17 could refer to. For this reason, it’s unclear which sleeve the term “the sleeve” is refereeing to since they have now been established in the claim. For the sake of examination, the office has assumed the term “the sleeve” refers to the “tubular sleeve” structure of the claim.
Claims 2-3 and 5-10 are rejected due to their dependence on claim 1.

Allowable Subject Matter
Claims 1-3, 5-7 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Furthermore, the prior art of record does not teach “the inner sleeve defines, at the tubular portion, a supply port fluidly connected to the hydraulic oil supply source and a recycle port fluidly connected to the supply port, and the drain inlet is fluidly connected to the recycle port” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. 

Response to Arguments
Applicant’s arguments, see remarks, filed 7/28/2022, with respect to the non-final office action filed 5/6/22 have been fully considered and are persuasive.
Regarding the 35 USC 102 claim rejections:
The applicants amendments to the claims have overcome the prior art rejection and for this reason the rejection is withdrawn.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WIPO patent document WO 2018/135586 to Mitsutani (see the drain inlet Od1 and recycle port Ore in figure 13), German patent DE 102016204973 to Bayrakdar (see the drain inlet 21) and US patent application publication number 2016/0169060 to Fischer et al. (see the drain 30).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                              /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746